HOUCK, J.
In shipper’s suit against carrier for loss of shipment, defended on ground that claim was barred for failure to present it within six months after reasonable time for delivery of property had elapsed, evidence showing that delay in presenting claim was caused by carrier held to entitle shipper to recover, in view of U. S- Comp. St., Section 8604a, relieving shipper from necessity for filing claim when loss was due to delay or damage while loading or damage in transit by negligence.
(Shields and Patterson, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.